          Case 1:20-cv-00194-RP Document 1-4 Filed 02/20/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

UNITED STATES OF AMERICA,                      §
               Plaintiff,                      §

v.
                                               §
                                               §    CIVUAO9VC11
                                                                                   194 R
                                               §
$9,800.00, MORE OR LESS, IN,                   §
UNITED STATES CURRENCY,                        §
And                                            §
$1,097.00, MORE OR LESS, IN                    §
UNITED STATES CURRENCY,                        §
                  Defendants.                  §

                        WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE OR OTHER AUTHORIZED LAW
ENFORCEMENT OFFICER OR ANY OTHER PERSON OR ORGANIZATION
AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on February 20, 2020,

against the following property:

               $9,800.00, more or less, in United States Currency, and
               $1 .097.00, more or less, in United States Currency

(hereinafter, referred to as Defendant Currency), alleging that the Defendant Currency is subject

to forfeiture to the United States of America pursuant to 21 U.S.C.   §   881 (a)(6) for violations   of

21 U.S.C. §   801,   et seq.,   and

       WHEREAS an Order has been entered by the United States District Court for the

Western District of Texas that a Warrant for Arrest of Property be issued as prayed for by

Plaintiff United States of America,

       YOU ARE THEREFORE COMMANDED to arrest the Defendant Currency as soon as

practicable by serving a copy of this warrant on the custodian in whose possession, custody, or

control the Defendant Currency is presently found, and to use whatever means may be
          Case 1:20-cv-00194-RP Document 1-4 Filed 02/20/20 Page 2 of 2




appropriate to protect and maintain the Defendant Currency in your custody until further order of

this Court, including designating a substitute custodian or representative for the purposes of

maintaining the care and custody of the Defendant Currency and to make a return as provided by

law.

       SIGNED this               day of                                 2020.


                                                    JEANNETTE J. CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                            By:
                                                    Deputy
